Mr. President, I congratulate
you, the Foreign Minister of Namibia, on your election as
President of the General Assembly at its fifty-fourth
session. Your experience as the Namibian people's chief
representative in New York during your country's struggle
for independence and your role in guiding Namibia into the
family of nations will serve you well in directing the
important work of this session.
Our thanks are also due to Foreign Minister Opertti of
Uruguay for his dedicated efforts in leading the Assembly
over the past 12 months. I, too, would like to warmly
welcome our three new Members to the United Nations, the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga.
In January of this year, my Government had the
privilege of hosting a visit by Secretary-General Annan. As
the first United Nations Secretary-General to emerge from
within the international civil service, his personal
commitment to the United Nations and its founding
principles is evidenced in his efforts to steer the
Organization into the new millennium.
My colleague Foreign Minister Halonen of Finland
set out the views of the European Union on the main
challenges facing the international community today, and,
of course, Ireland fully associates itself with our respected
Finnish Presidency's remarks.
The responsibility of the United Nations to maintain
international peace and security has been severely tested
this year. In Africa, in the Balkans and, most recently, in
East Timor, we have seen bloody and vicious outbreaks
of violence which could have been avoided. At the same
time, the incidence and scale of natural disasters has
increased, adding to the pressures facing the already
overstretched relief agencies. We need to take up the
challenge which the Secretary-General set out in his
thought-provoking address earlier this week — to think
anew about how the United Nations and the Member
States respond to the political, human rights and
humanitarian crises affecting so much of the world. We
are all haunted by the collective failure to prevent
humanitarian disasters — including genocide — as well
as the outbreak of conflict in many regions.
The case for better prevention strategies is
overwhelming. Even the costliest policy of prevention is
far cheaper, in lives and resources, than the least
expensive use of armed force. It is simply unacceptable
that the United Nations should be starved of the resources
that are vital to this conflict prevention. Where conflict
prevention fails, more fundamental questions relating to
capabilities for crisis management arise. How is it
possible, for example, that the international community
finds itself repeatedly incapable of taking effective action?
How has it come to pass that questions are being raised
about the adequacy of the Charter itself? Or that the
constraints impairing the effectiveness of the Organization
have led to searching elsewhere for effective response? It
is indeed a paradox that, in a world of unprecedented
interdependence and technological capabilities, we should
be confronted by such a dilemma.
The Charter, I think, has been fairly described as a
“living document”. I believe that this provides the key to
resolving our dilemma. We have not used sufficiently the
possibilities that already exist under the Charter, not only
in the area of peace and security, but also in the social
and economic fields. I would suggest that we should
scrutinize its provisions and use them imaginatively. That
could make possible a reinvigoration of the United
25


Nations, injecting a new sense of purpose and a new
dynamic.
I believe we should similarly look to see how we can
support the Secretary-General in his immense labours. His
report on the work of the Organization has diagnosed
accurately the challenges that exist and has genuinely
pointed out what needs to be done. He has powers under
the Charter, and he should be encouraged to use them to
the full. Greater empowerment of the Secretary-General is
one practical step that we, the Member States, should take.
We should seize the opportunity provided by the
Millennium Assembly next year to reaffirm our
commitment to the goals and principles set out in the
Charter, in a pragmatic, action-oriented and forward-looking
manner.
We can learn, as has been said by previous speakers,
from the crisis in East Timor. As the Personal
Representative of the European Union Presidency, I
witnessed at first hand the consultation process on 30
August. I wish particularly to pay tribute to the outstanding
work of the United Nations Mission in East Timor
(UNAMET). It has received criticism, and I reject that
criticism. I saw the work at first hand. They were an
unarmed force — a group of very brave men and women.
Men and women of my own country were among that very
brave group of people, and I salute them.
Ireland, together with our European Union partners, is
fully committed to seeing that the people of East Timor
enjoy the independence which they have freely chosen. The
poll itself took place peacefully in a fair and free
manner — we witnessed it first hand — and reflected, as
I understand it, the views of the people. It was, however,
followed by systematic and ruthless attacks on the
population. We have condemned these atrocities in the
strongest terms. The perpetrators of crimes against
humanity must be brought to justice. The United Nations
High Commissioner for Human Rights, Mrs. Mary
Robinson, has called for an international commission of
inquiry, and, of course, we all fully support this, as I
understand it.
Had those seeking to frustrate and overturn the process
initiated by President Habibie last January succeeded, they
would have denied the democratic rights of the people of
East Timor, posing a very serious challenge to the
credibility and authority of the United Nations. I welcome
the decisive action taken by the Security Council which led
to the adoption of its resolution 1264 (1999), although I
regret that this action could not have been taken more
speedily. I pay sincere tribute to all involved, and in
particular to the members of the Security Council mission
who went to Jakarta and Dili in very very difficult
circumstances. I pay sincere tribute to all involved. All of
the provisions of Security Council resolution 1264 (1999)
must now be fully implemented in all respects, as it says,
and as is required by it.
We fully support the deployment of the international
force for East Timor under the leadership of Australia.
Ireland is among the contributors to this force.
We are facing a humanitarian disaster in both East
and West Timor. All East Timorese refugees, wherever
they are, must be allowed to return to their homes. The
response that is now being made will go some way to
restoring the credibility and authority of this Organization
at a time when the restoration of that credibility and
authority is so urgently required. In Ireland we will be
continuing to support, in every way we can, the work of
the United Nations and, of course, the international
humanitarian agencies in East Timor.
The dilemma which I earlier described is also
illustrated clearly by the response to crises in many parts
of Africa, as has been outlined by so many other
speakers, and by the previous speaker in particular, my
colleague Foreign Minister Godana of Kenya. This
response has in the past been totally inadequate, leading
in turn to further conflict, human suffering and neglect on
an even greater scale.
I welcome the steps recently taken towards national
reconciliation in a number of the African countries,
including, as was mentioned by the previous speaker,
Sierra Leone and the Democratic Republic of the Congo.
The patient diplomacy and determination of individual
African leaders has laid the groundwork for the resolution
of a number of recent conflicts. We received a timely
reminder of these efforts a few days ago from President
Chiluba of Zambia in his excellent address to the Security
Council. But these efforts deserve and require the support
and commitment of the international community. The
Secretary-General's report on conflict prevention in Africa
has set out clear goals and proposals on the promotion of
durable peace and sustainable development in Africa, and
we must all ensure that real progress is achieved on these
issues.
Countries emerging from conflict situations, in
particular, face the need to rebuild lives and livelihoods.
26


Many of these are among the poorest Member States. In
that context, I wish to highlight the extent of the debt
burden on developing countries, particularly on the heavily
indebted poor countries — the so-called HIPC countries.
Servicing this debt deprives many of these nations of scarce
resources, resources which are required to meet the most
basic human needs, and some of the debt repayments based
on the moneys given to some of these countries are nothing
short of disgraceful.
The launch of the joint World Bank/International
Monetary Fund Heavily Indebted Poor Country Initiative
two years ago gave hope that substantive action would at
last be taken to relieve the debt crisis, particularly the large
and growing burden of multilateral debt. Some progress has
been made, but, unfortunately again, in the nature of those
institutions — and I do not say it by way of great criticism
— there is a slowness in their movement. That is why the
Initiative has benefited so few of the countries to which it
is directed. We need to extend it to more countries, with a
greater degree of flexibility, and maybe a little bit of
imagination.
Ireland wishes to see the strongest possible link
between debt relief and poverty alleviation. It is the poorest
and most marginalized who have borne much of the burden.
I saw this in recent visits to a number of these countries in
Africa. We recognize the strength of international concern
about the debt of poor countries, including the urgent
demands for debt forgiveness. The Irish Government
decided last year to direct resources to both bilateral and
multilateral debt relief, and also to make it integral to
Ireland's overall development cooperation strategy. The goal
of poverty reduction, the primary focus of this strategy,
cannot be met without concerted international action to
stem the haemorrhage of resources caused by this burden.
Ireland regrets the decline in flows of official
development assistance to what can only be described as
historic lows. This situation must be reversed. Developing
countries, especially the poorest among them, need
international solidarity now more than ever.
The forthcoming special session on small island
developing States is an important opportunity to focus
international attention on countries with which Ireland has
a natural affinity. Remote from major markets and
ecologically fragile, they face the twin challenges of
globalization and climate change. Ireland recognizes their
unique situation and supports further work on an index
which would reflect their vulnerability.
The special session should give a renewed impetus
to the Barbados Programme of Action — a Programme
that I salute. The small island States, particularly the
poorest, must not be further marginalized. For our part,
we have placed a new emphasis on small island
developing States in our multilateral aid programme. We
are also working with our partners in the European Union
and the African, Caribbean and Pacific countries towards
a successful conclusion — a just and equitable conclusion
— of the post-Lomé negotiations.
The scourge of drug trafficking is a global problem
which affects us all. Ireland is fully committed to the
fight against drugs and to supporting the efforts of those
countries which are already very much affected by this
heinous traffic.
Full respect for human rights is of fundamental
importance to the achievement of all our other goals. As
this millennium draws to a close, a series of the most
barbaric violations of human rights imaginable in Bosnia,
Rwanda, Kosovo and now in East Timor are testaments
to our inhumanity to one another.
The Secretary-General has produced a compelling
report (S/1999/957) to the Security Council on the
protection of civilians in armed conflict. We must
address, with the utmost speed and seriousness, the
Secretary-General's recommendations which are aimed at
creating, in his words, a “climate of compliance” with
international human rights and humanitarian standards, as
set out. The Secretary-General has rightly placed great
stress on the necessity to enhance efforts aimed at conflict
prevention. His recommendations offer us an opportunity
to redeem the pledges we made last year on the occasion
of the fiftieth anniversary of the Universal Declaration of
Human Rights.
It is imperative that the Statute of the International
Criminal Court enter into force as soon as possible. A
global enforcement mechanism which addresses impunity
could also serve as a deterrent to genocide and crimes
against humanity, some of which I have just articulated.
Ireland will shortly assume the chairmanship of the
Committee of Ministers of the Council of Europe, an
important political forum for enhancing democratic values
and stability throughout the continent of Europe. We will
seek to promote further cooperation between the Council
of Europe and the United Nations in areas of common
interest.
27


The shadow of nuclear weapons hangs over us all as
we enter the new millennium. We can no longer remain
complacent at the absence of progress towards the early
elimination of nuclear arsenals. The limited steps that have
been taken to date — which we welcome — do not amount
to a determined process of elimination.
Intent on securing a new consensus on the way
forward, I and my colleagues from Brazil, Egypt, Mexico,
New Zealand, Slovenia, South Africa and Sweden last year
launched an initiative called “Towards a nuclear-weapon-
free world: the need for a new agenda”.
With the adoption of a resolution on the new agenda
in the General Assembly, the international community has
demanded a clear perspective for the closure of the nuclear-
weapons era.
The approach of the Treaty on the Non-Proliferation
of Nuclear Weapons (NPT) 2000 Review Conference
underlines the imperatives of a fundamental change in
approach. We require a new commitment on the part of the
nuclear-weapon States. This would make the elimination of
these weapons an immediate objective rather than an
ultimate goal.
Earlier this year I had the honour of participating in
the first meeting of the States Parties to the Ottawa
Convention, held in Maputo. The conclusion of the global
ban on landmines is, of course, one of the striking
achievements of our time. In this I salute the leadership of
Canada, working with determined Governments, including
my own, and in cooperation with the non-governmental
community. It is the clearest demonstration of what can be
achieved when the political will exists.
The spread of small arms and the consequences for
civilian populations in armed conflict must be confronted
now. This traffic in arms is an obscenity and, in many
cases, totally and absolutely irresponsible; its brokers know
no morality. We must redouble our efforts to address both
the supply and demand sides of a threat to the security of
civilians that has reached epidemic proportions.
We in Ireland are proud of our contribution to world
peace through peacekeeping. Just under a year ago Ireland
became a full participant in the United Nations standby
arrangements system. We currently contribute to eight
peacekeeping operations, with over 700 personnel in the
field. Our largest commitment is to the United Nations
Interim Force in Lebanon (UNIFIL) in southern Lebanon.
Our service has not, of course, been without cost. To date
78 Irish peacekeepers have paid the highest price in the
service of the United Nations.
The changing and more complex nature of
peacekeeping involves additional tasks, such as
humanitarian assistance, the protection of human rights
and civilian police work. Through our participation in the
multinational forces operating under United Nations
authorization in Kosovo, and soon in East Timor, Ireland
is already playing its part in these new arrangements. Our
commitment to United Nations peacekeeping remains, as
ever, strong, steadfast and loyal.
I will conclude by giving a short resume of the
situation in Northern Ireland. A number of speakers have
referred to the peace process in Northern Ireland during
the course of their contributions to this session of the
General Assembly, and I very deeply appreciate their
remarks in that regard. Their support and, indeed, all the
support of all the nations in the United Nations is very
deeply appreciated.
I will now turn to the evolving situation in that part
of my benighted land, Northern Ireland. When I spoke
here last year, I was honoured to be the first Minister to
be able to report that a comprehensive and broadly based
political accommodation had been reached, that is, the
Good Friday Agreement of April 1998. The Agreement
was reached by the British and Irish Governments and by
eight political parties in Northern Ireland following almost
two years of intensive negotiations. It was subsequently
endorsed by the people of the island with decisive
majorities in referendums held in both the north and
south, an average between the two parts of the island in
the nature of 72 per cent for a permanent peace on the
island of Ireland and in favour of the Good Friday
Agreement. As I say, it was subsequently endorsed by the
people of the island with a decisive majority in a
combined context, which I have just spoken about,
namely, referendums in the north and south. The
Agreement covers not just constitutional issues and
political institutions, but a wide range of other matters
essential to conflict resolution and the promotion of a fair
and just society.
All of us gathered here know, often from direct
experience, that, though it can be hard to reach an
agreement, it is often harder still to implement it. I doubt
very much if anyone in Ireland expected the path ahead
to be smooth and straight. While very substantial progress
has been made, there continue to be frustrations and, of
course, difficulties, and I would not seek to minimize the
28


problems we face. But there is still much that is valuable
and encouraging.
It is true that the peace we have remains imperfect,
and there can be no tolerable or acceptable level of
violence. In places, tensions between the two communities
are worryingly high. But, overall, Northern Ireland is more
peaceful than it has been at any time for a generation.
Relationships between the two parts of Ireland, and between
Britain and Ireland, are closer and more relaxed than they
have ever been. And the longer it continues, it is peace
which becomes the norm. The people were always entitled
to peace. My belief is that now they are coming to expect
it. I am confident that no attempt to return to the full-scale
violence of the past would win any meaningful support or
could be sustained for long. We have turned the corner and
there can be no going back.
During the past year, much good work has been done
to carry the Agreement forward. For instance, its human
rights and equality provisions are being given concrete
effect, as are measures to promote cultural equality and
reconciliation and to assist the victims of violence. The
independent commission established under the Agreement
to make recommendations on a new beginning to policing
in Northern Ireland has recently produced an excellent and
thorough report on this very sensitive and important issue.
The Irish Government looks forward to playing our part in
its implementation.
Moreover, the Governments and the parties in the
north have completed all of the preparatory technical work
necessary to establish the new political institutions
envisaged by the Agreement. You can understand,
therefore, the disappointment we feel that it has not yet
proved possible actually to establish those political
institutions. While there is disagreement among some
political parties on the precise relationship between the
formation of an inclusive executive within Northern Ireland
and the decommissioning of paramilitary weapons, there is
no difference of view on the desirability of both objectives.
However, there is a persistent mutual distrust and lack of
confidence, with doubts about future intentions continuing
to linger.
Under the dedicated and committed leadership of the
Taoiseach — my Prime Minister, Mr. Bertie Ahern — and
the British Prime Minister, Mr. Blair, the Irish and British
Governments and all the parties have devoted enormous
energy to the task of seeking to find a generally acceptable
way forward. But so far, despite some progress, we have
not succeeded in bridging that particular gap. For that
reason, we have invited Senator George Mitchell of the
United States, who chaired with such skill and judgement
the talks which led to the Good Friday Agreement itself,
to act as a facilitator of a review. That review is now
under way. There is no good reason why it should fail. I
cannot believe that is in the interests of anyone that it
should fail.
The institutional blueprint sketched out in the
Agreement and endorsed by the people offers the only
rational basis for a lasting peace and for reconciliation
through practical partnership and common action. No
other conceivable course of action represents a remotely
satisfactory alternative. Whatever the short-term
difficulties, the Irish Government, in continued
cooperation with the British Government, will not cease
to work for its implementation.
It is not surprising that the stalemate of the past
months has led to some doubt and, indeed,
disillusionment. But I am convinced that there remains a
huge reservoir of support for the Agreement within both
the unionist and nationalist communities, provided each
can be confident that all aspects will be implemented in
full. People are open to persuasion if a reasonable
accommodation is on offer. There is therefore an onus on
all political representatives to be generous and creative
and to be prepared to offer leadership to their own
constituencies while reaching out to others — not
recklessly, but courageously and honourably.
I am convinced that there will be no return to our
often bitter past. But it will be possible to realize the full
potential of the future only when the Good Friday
Agreement is implemented as a totality. The Agreement
offers a bold and generous vision of tolerance and
partnership between those who together share the island
of Ireland. Moreover, it offers a framework within which
profound differences can be accommodated without
coercion and on the basis of consent. Those of us from
within the Irish nationalist tradition value the unionist
tradition. We have come to understand, to cherish and to
respect its authenticity and, of course, its validity. It is a
vital and irreplaceable strand of that diversity of cultures
and identities which makes up Ireland as it really is.
All over the world, we can see the tragic
consequences of policies of domination and exclusion.
The future of Ireland can be, should be and, I believe,
will be radically different. That is why the task of
implementing the Agreement should be completed now,
and not left to another generation.
29


In conclusion, as we go forward we know that we
retain the support and solidarity of the international
community. In this regard I would like to pay particular
tribute to the role of the United States and, of course, of
President Bill Clinton, who has stood steadfastly beside us
throughout the historic process in which we have been
engaged. As always, we are deeply grateful for the
encouragement of all of our friends, which is and will
continue to be hugely important to us.
As we benefit from the support of the international
community, I wish in turn to pledge Ireland's continuing
commitment to the fulfilment of the aims and principles of
the Charter of the United Nations.






